ORDER

PER CURIAM.
Garfield White (Appellant) appeals from the trial court’s judgment denying without an evidentiary hearing his Rule 29.151 motion for postconviction relief. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not clearly err in denying Appellant’s motion without an evidentiary hearing. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R.Crim. P.2004, unless otherwise indicated.